COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00519-CR


YAJAIRA SALAS                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Yajaira Salas of intentionally or knowingly

committing injury to a child causing bodily injury and assessed her punishment at

ten years’ confinement, probated for ten years. She filed a timely motion for new

trial and notice of appeal. The trial court subsequently granted her motion for

new trial. On December 29, 2010, we notified Appellant in writing that based on

the trial court’s granting of her motion for new trial, this appeal could now be
      1
       See Tex. R. App. P. 47.4.
moot. We indicated that unless Appellant or any party filed by January 10, 2011

a response for continuing the appeal, we would dismiss it. We have received no

response.

      Accordingly, because the granting of the motion for new trial restored the

case to its position before trial,2 we dismiss this appeal as moot.3



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 17, 2011




      2
       See Tex. R. App. P. 21.9.
      3
       See Tex. R. App. P. 43.2(f).


                                          2